DETAILED ACTION
This is the first office action regarding application number 16/320768, filed on January 25, 2019, which is a 371 of PCT/EP2017/069223, filed on July 28, 2017, which claims benefit of EP16184304.0, filed on August 16, 2016.
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in  European Patent Office on August 16, 2016.	
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The abstract of the disclosure is objected to because the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 16 objected to because of the following informalities:  “an” needs to be replaced with “a” in "an coupling element".  Appropriate correction is required.
Claims 16 and 18 are objected to because of the following informalities: “receiving” spelling is not right. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) 
The claimed “spring fixing means” in claim 5,6,14 is interpreted as hook, thread or other means as defined in page 9 and 10 of the instant specification.
The claimed “fixing means” in claims 11, 12 is interpreted as hook, thread or other means as defined in Page 11 of the instant specification.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
The claimed “detachably coupled” is interpreted as the pressing entity is made as a separate part and then joined to the induction heating unit. 
The claimed “protrude” is interpreted as “to stick out” in any direction according to Merriam-Webster dictionary.
The claimed “hook-shaped” is interpreted as something that is shaped like a hook. The term “hook” is interpreted as “a curved or bent device for catching, holding, or pulling” in Merriam-Webster dictionary.
The claimed “radially protrude into” interpreted as the hook-shaped protrusions of spring coupling portion are placed along the periphery of the spring.
The claimed “radially protruding” is interpreted as the collar extends from the coupling element along a periphery of the spring.
Claim 14 recites “said spring fixing means comprising hook-shaped protrusions adapted to engage into a coil of the spring element, wherein the one or more hook-shaped protrusions are adapted to engage behind an edge of the opening or recess when the collar rests against the planar portion of the induction heating unit” is interpreted as coupling element has protrusions that are able to engage with the heating unit near the opening or recess of the heating unit.
The term “recess” is interpreted as indentation according to Merriam-Webster dictionary. 
The term “adapted to” is interpreted as functional limitation is claims 1, 6, 8, 9, 12, 13, 14, 16. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "said spring fixing means" in line 1. Claim 14 is dependent on claim 13, 9, 8, and 1. However, “spring fixing means” is not cited 
Claim 14 recites “said spring fixing means comprising hook-shaped protrusions adapted to engage into a coil of the spring element, wherein the one or more hook-shaped protrusions are adapted to engage behind an edge of the opening or recess when the collar rests against the planar portion of the induction heating unit”. It is not clear if the same hook-shaped protrusions are engaging into spring as well as to the heating unit. It is also not clear if the hook shaped protrusions require some specific features to contact the heating unit. It is not clear if the protrusions are supposed to go through the opening, or rest on the surface on the same side of the collar or rest on the surface opposite of the collar. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8-10, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., US 20100044367 (hereafter Kim et al.).
Regarding claim 1, Kim et al. teaches an induction heating unit having a small and compact structure. Kim et al. teaches,
“Pressing entity for pressing an induction heating unit against a hob plate, the pressing entity comprising:” (The claimed “for pressing an induction heating unit against a hob plate” is reciting intended use of the pressing unit. Fig. 2 and paragraph [17] teaches support unit 10, equivalent to pressing unit, supporting induction coil 4 through coil base 12 on main body 2. )
“a spring element ;” (Fig. 2 teaches spring 14)
“a coupling element” (Fig. 2 teaches shaft 13)
“said coupling element being adapted to detachably couple the pressing entity with the induction heating unit” (Fig. 1 and paragraph [24] teaches 
“wherein the coupling element comprises a spring coupling portion adapted to receive the spring element,” (Fig. 1 and 2 teaches shaft 13 has an elongated part capable of receiving the spring 14)
“said spring coupling portion being adapted to receive the spring element such that a portion of the spring element protrudes out of the coupling element” (Fig. 1 and 2 teaches spring 14 radially protrudes out of the elongated member of the shaft 13.)

    PNG
    media_image1.png
    664
    792
    media_image1.png
    Greyscale

Fig. 1 of Kim et al. teaching different parts of support unit 10

    PNG
    media_image2.png
    333
    741
    media_image2.png
    Greyscale

Fig. 2 of Kim et al. teaches spring 14 radially protruding out of the elongated part of shaft 13

    PNG
    media_image3.png
    292
    307
    media_image3.png
    Greyscale

Blow up of Fig. 1 teaching collar and elongated spring coupling element of shaft 13
Regarding claim 2,
“Pressing entity according to claim 1, wherein the spring coupling portion comprises a recess for receiving a portion of said spring element” (Blow up of Fig. 1 teaches that spring coupling element of shaft 13 is recessed compared to its collar since the diameter of the spring coupling element is made smaller than the collar to receive the spring 14. The spring coupling element is also designed in a cylindrical shape to hold the spring. )
Regarding claim 3, Kim et al. teaches
“Pressing entity according to claim 1, wherein the spring element is a compression spring,” (paragraph [25] teaches “The support shafts 13 include the elastic members 14 to allow the induction coil base 12 to have elasticity substantially in a vertical direction. The elastic member 14 may be implemented in various forms such as a coil spring, a mechanical spring, a plate spring, rubber, sponge, etc., having elasticity. The support shafts 13 may be inserted into the insertion holes 15 provided on the lower surface of the main body 2 to allow the induction coil base 12 and the main body 2 to be combined.” Even though Kim does not specifically mention the term “compression
Regarding claim 5, Kim et al. teaches 
“Pressing entity according to claim 1, wherein the spring coupling portion comprises spring fixing means for fixing a first free end of the spring element in the spring coupling portion” (The claimed “spring fixing means” is interpreted as hook, thread or other means as defined in page 9 and 10 of the instant specification. Kim et al. teaches a collar in Fig. 2 that fixes a first free end of the spring wherein the collar is an example of other means.)
Regarding claim 8, Kim et al. teaches
“Pressing entity according to claim 1, wherein the coupling element is adapted to be inserted into an opening or recess provided within the induction heating unit” (Fig. 2 and paragraph [25] teaches “The support shafts 13 may be inserted into the insertion holes 15 provided on the lower surface of the main body 2 to allow the induction coil base 12 and the main body 2 to be combined”.)
Regarding claim 9, Kim et al. teaches
“Pressing entity according to claim 8, wherein the coupling element comprises an outer cross section being adapted to a cross section of the opening or recess provided within the induction heating unit” (Paragraph [24] teaches “insertion holes 15 are provided on the bottom surface of the main body 2, into which the supports 13 and the elastic members 14 are inserted”. Fig. 2 teaches 
Regarding claim 10, Kim et al. teaches
“Pressing entity according to claim 8, wherein a cross section of the coupling element comprises a circular shape or arc-shaped portions in order to be received in the circular opening or recess of the induction heating unit” (Paragraph [24] teaches “insertion holes 15 are provided on the bottom surface of the main body 2, into which the supports 13 and the elastic members 14 are inserted”. Fig. 2 teaches that the cross section of the coupling section of the shaft is circular which matches the circular cross section of insertion hole 15 such that both the spring and the shaft are inserted into inserting hole 15. )
Regarding claim 15, Kim et al. teaches,
“Induction hob comprising an induction heating unit comprising one or more induction coils and a hob plate,” (Kim et al. teaches induction heating device with coil 4, and hob plate 2 in Fig. 1 and 2)
“the induction heating unit comprising the pressing entity according to claim 1 in order to press the induction heating unit against the hob plate”. (The claimed “press the induction heating unit against the hob plate” is intended use of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6, 7, 11-14, 16-18 are rejected under 35 USC 103 as being unpatentable.
Claims 4, 6,7, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. as applied to claim 1 above, and further in view of Shuhei et al., JP 2007335089 (hereafter Shuhei et al.).
Regarding claim 4, Kim et al. teaches a first free end of the spring is arranged within the shaft 13 in Fig. 2. Kim et al. also anticipates in blow up of Fig. 1 that the second free end of the spring is capable to protrude out of the shaft if the spring has a longer length than the spring coupling portion in shaft 13.  However, Kim et al. does not explicitly teach if a second free end of the spring element is protruding out of the coupling element. 
Shuhei et al. teaches a supporting fitting with spring for induction cooker. Shuhei et al. teaches a spring 6 attached to support 1. Shuhei et al. teaches,
“Pressing entity according to claim 1, wherein a first free end of the spring element is arranged within the coupling element and a second free end of the spring element protrudes out of the coupling element.” (Fig. 2 teaches one free end of spring 6 arranged within the coupling element 1 and the other free end is extending out of the coupling element 1. Page 4, paragraph [9] teaches “by providing the inclined surface 8 so that the spring 6 is press-fitted into the engaging portion of the support metal 1 and the spring 6, the spring 6 is prevented from coming off”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the length of the spring in Kim et al. so one of the free ends can protrude out of the coupling element as 

    PNG
    media_image4.png
    623
    673
    media_image4.png
    Greyscale

Fig. 2 of Shuhei et al. teaches spring 6 arranged within support fitting 1
Regarding claim 6, Kim et al. teaches a collar in Fig. 2 that fixes a first free end of the spring. However, Kim et al. does not explicitly teach hook-shaped protrusions. Shuhei et al. teaches,
“Pressing entity according to claim 5, wherein said spring fixing means comprise hook-shaped protrusions being adapted to engage into a coil of the spring element.” (Page 3, paragraph [5] teaches “by providing an inclined surface at the engaging portion between the support metal fitting and the spring of the first invention, the spring is press-fitted into the support metal fitting”. Fig. 2 teaches the inclined surface as hook-shaped protrusions. ) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the collar in Kim et al. to add a hook-shaped protrusion attached to the collar as taught in Shuhei et al. One of ordinary skill in the art would have been motivated to do so in order to improve “assembling property” as taught in Shuhei et al. in page 4, paragraph [9].
Regarding claim 7, Kim et al. does not explicitly teach hook-shaped protrusions. Shuhei et al. teaches,
“Pressing entity according to claim 6, wherein said hook-shaped protrusions radially protrude into the spring coupling portion” (The claimed “radially protrude into” is interpreted as the hook-shaped protrusions of spring coupling portion are 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the collar in Kim et al. to add a hook-shaped protrusion radially attached to the collar as taught in Shuhei et al. One of ordinary skill in the art would have been motivated to do so in order to improve “assembling property” as taught in Shuhei et al. in page 4, paragraph [9].
Regarding claim 11, Kim et al. teaches shaft 13 is connected to induction coil base 12 directly and to main body 2 through holes 15. However, Kim et al. does not explicitly teach how the shaft 13 is connected to the base 12. Shuhei et al. teaches
“Pressing entity according to claim 1, wherein the coupling element comprises fixing means engaging into a section of the induction heating unit for fixing the coupling element at the induction heating unit” (The claimed “fixing means
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the shaft 13 in Kim et al. to add a hook-shaped insertion parts as taught in Shuhei et al. One of ordinary skill in the art would have been motivated to do so in order to improve “the bending strength against the external force” as taught in Shuhei et al. in page 4, paragraph [1].
Regarding claim 12, Kim et al. does not explicitly teach how the shaft 13 is connected to the base 12. Shuhei et al. teaches
“Pressing entity according to claim 11, wherein said fixing means comprise one or more hook-shaped protrusions being adapted to engage into or behind a section of the induction heating unit.” (Annotated Fig. 1 and Fig. 2 teaches hook-shaped insertion parts 10 go through slits on housing 2 and engage the housing 2 in the back.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the shaft 13 in Kim et al. to add a hook-shaped protrusion for insertion as taught in Shuhei et al. One of ordinary skill in the art would have been motivated to do so in order to improve “the bending strength against the external force” as taught in Shuhei et al. in page 4, paragraph [1].


    PNG
    media_image5.png
    626
    701
    media_image5.png
    Greyscale

Fig. 1 of Shuhei et al. teaches a hook for spring attachment and a different hook for housing attachment
Regarding claim 13,
“Pressing entity according to claim 9, wherein the coupling element comprises a radially protruding collar forming a contact surface being adapted to rest against a planar portion close to the opening or recess of the induction heating unit.” (The claimed “radially protruding” is interpreted as the collar extends from the coupling element along a periphery of the spring. Fig. 1 and 2 teaches a collar extending radially from the coupling element 1 along the periphery of spring 6. The collar forms contact surface with planar portion of housing 2 close to opening slits 3, 4, and 5.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the shaft 13 in Kim et al. to position the collar such that it makes contact with the heating unit as taught in Shuhei et al. One of ordinary skill in the art would have been motivated to do so in order to improve “the bending strength against the external force” as taught in Shuhei et al. in page 4, paragraph [1].
Regarding claim 14, Kim et al. does not teach hook-shaped protrusions. Shuhei et al. teaches,
“Pressing entity according to claim 13, said spring fixing means comprising hook-shaped protrusions adapted to engage into a coil of the spring element, wherein the one or more hook-shaped protrusions are adapted to engage behind an edge of the opening or recess when the collar rests against the planar portion of the induction heating unit” (The claim is interpreted as coupling element has protrusions near the opening or recess of heating unit. Annotated Fig. 2 teaches hook shaped protrusions from coupling element that are engaged with the opening of the housing 2.)
    PNG
    media_image6.png
    623
    722
    media_image6.png
    Greyscale

Fig. 2 of Shuhei et al. teaches hook shaped protrusions engaged with the opening in housing 2. It also teaches collar resting on a planar section of the housing
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valero et al., US 7274008 (hereafter Valero et al.). 
Regarding claim 16, Valero et al. teaches
“A pressing entity for pressing an induction heating unit against a hob plate, the pressing entity comprising:” (Abstract teaches induction hob with hotplate. Column 2, lines 4-8 teaches locking mechanism which is equivalent to pressing entity. The claimed “for pressing” is interpreted as intended use. The heating unit and hob plate are not part of the claimed pressing entity structure.)

    PNG
    media_image7.png
    478
    663
    media_image7.png
    Greyscale

Fig. 5 of Valero et al. teaches coupling element with recess inside, ramp 34 protruding outside, and collar
“an coupling element adapted to be inserted through an opening in a support plate of the induction heating unit,” (The claim is interpreted as a coupling element has the capability to be inserted through any opening. Column 5, lines 52-55 teaches reference 27 in Fig. 8 as “Assembly openings in induction mechanism carriers, through which locking elements 19 are guided” )

    PNG
    media_image8.png
    494
    667
    media_image8.png
    Greyscale

Fig. 8 of Valero et al. teaches spring 29 inside coupling element 19
“the coupling element having a recess therein and a collar extending radially from an opening of said recess,”  (Fig. 5 teaches coupling element 19 with a recess inside and a radially extending collar. )

    PNG
    media_image9.png
    365
    430
    media_image9.png
    Greyscale

Fig. 11 of Valero et al. teaches snapping pin 59 of pressing entity 48
“a first flexible hook-shaped protrusion of said coupling element at least partially protruding inwardly into said recess,” (Valero et al. does not explicitly teach flexible hooks on coupling element 19. 
However, Fig. 11 of Valero et al. teaches hook-shaped spring elastic pins 59 attached to a functional/locking element 48. The dotted line in Fig. 11 teaches pins 59 can be partially protruding inwardly of locking element 48. Pins 59 are 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add pins 59 to the side walls of coupling element 19. One of ordinary skill in the art would have been motivated to do so in order to fix components “detachably” in housing as taught by Valero et al. in column 2, lines 4-7. Moreover, since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
“and a second flexible hook-shaped protrusion of said coupling element protruding outward from a circumferential surface thereof and spaced axially from said collar so as to define a receving space between said second hook-shaped protrusion and said collar;” (Fig. 5 teaches a ramp inclination 34 protruding outward from the circumferential surface of coupling element 19 near the top opening. Ramp 34 is placed on the same axis as the element 19. The ramp 34 guides a hob component in a locked connection with 19. However, Valero et al. does not explicitly teach flexible hooks on coupling element 19. 
 Fig. 11 teaches hook-shaped spring elastic pins 59 of a functional element 48. The dotted line on the figure teaches pins 59 can be partially protruding inwardly of element 48. Pins 59 are flexible as they can be snapped back and forth as shown in the Fig. 11. Column 4, lines 66-column 5, lines 6 teaches “the electronic circuit board 43 is held clamped by a spring-elastic pin 59 of the functional element 48, which can be moved out of its rest position against the illustrated arrow direction to insert the electronic circuit board 43. If the electronic circuit board 43 is inserted, the spring-elastic pin 59 snaps back into its rest position in the arrow direction and thus clamps the electronic circuit board 43 firmly in its position.” Column 3, lines 4-10 teaches “the locking element is connected to the housing via an elastic connecting leg. After it is taken out of its original position and the hob component is snapped in, the locking projection automatically snaps back into in its original position.” Hence there can be a receiving space between collar and the second hook. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add flexible hook shaped pins 59 to the side walls of coupling element 19. One of ordinary skill in the art would have been motivated to do so in order to fix components “detachably” in housing as taught by Valero et al. in column 2, lines 4-7.)
“and a compression spring partially received within said recess through said opening such that a free end of the compression spring extends outside said recess beyond said collar;” (Fig. 8 teaches coupling element holding compression spring within recess. Column 2, lines 20-22 teaches “compression spring, which presses the induction mechanism carrier against the height stop with a spring force directed at the hotplate.” However, Valero et al. does not explicitly teach that spring 29 can extend beyond the collar of coupling element 19. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention that spring 29 can extend beyond the height of coupling 19 before locking part 21 when spring 29 has a suitable length. It is well known in the art that springs are available in various lengths and forces to optimize elasticity in various applications. One of ordinary skill in the art would have been motivated to pick a suitable length of the spring in order to fix components “detachably” in housing as taught by Valero et al. in column 2, lines 4-7. Since the technique to extend the spring beyond the height of the coupling element was known in the prior art to optimize elasticity the claim would have been obvious to yield predictable results. MPEP § 2143, D.)
“said first flexible hook-shaped protrusion being configured such that upon insertion of said compression spring into said recess the first flexible hook-shaped protrusion bends outwardly to make way for said insertion of said spring, and such that the first flexible hook-shaped protrusion resumes its inward-protruding position in said recess once the spring has been inserted so as to interact with coils or windings of the spring in order to retain the spring within the recess;” (The claim is describing how a spring elastic pin works. Fig. 11 teaches hook-shaped spring elastic pins 59 of a functional element 48. The dotted line on the figure teaches pins 59 can be partially protruding inwardly of 48. Pins 59 are flexible as they can be snapped back and forth as shown in the Fig. 11. Column 4, lines 66-column 5, lines 6 teaches “the electronic circuit board 43 is held clamped by a spring-elastic pin 59 of the functional element 48, which can be moved out of its rest position against the illustrated arrow direction to insert the electronic circuit board 43. If the electronic circuit board 43 is inserted, the spring-elastic pin 59 snaps back into its rest position in the arrow direction and thus clamps the electronic circuit board 43 firmly in its position.”)
“said second flexible hook-shaped protrusion being configured such that upon insertion of said coupling element through said opening in said support plate the second flexible hook-shaped protrusion bends inward to make way therefor until a portion of said support plate surrounding the opening therein reaches said receiving space, whereupon said second flexible hook-shaped protrusion resumes its radially outward-protruding position so as to confine said portion of said support plate in the receiving space between said collar and the second flexible hook-shaped protrusion.” (The claim is describing how a spring elastic pin works. Fig. 11 teaches hook-shaped spring elastic pins 59 of a functional element 48. The dotted line on the figure teaches pins 59 can be partially protruding inwardly of 48. Pins 59 are flexible as they can be snapped back and forth as shown in the Fig. 11. Column 4, lines 66-column 5, lines 6 teaches “the electronic circuit board 43 is held clamped by a spring-elastic pin 59 of the functional element 48, which can be moved out of its rest position against the illustrated arrow direction to insert the electronic circuit board 43. If the electronic circuit board 43 is inserted, the spring-elastic pin 59 snaps back into its rest position in the arrow direction and thus clamps the electronic circuit board 43 firmly in its position.”)
Regarding claim 17, Valero et el. Teaches,
“The pressing entity according to claim 16, said coupling element being made of electrically non-conductive material.” (Column 1, line 56- column2, line 7 teaches coupling element is made from plastic.)
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valero et al. as applied to claim 16 above, and further in view of Takenaka et al., US 8205912 (hereafter Takenaka et al.)
Valero et al. does not explicitly teach a pair first and a pair of second protrusions. Takenaka et al. teaches a coupling structure comprising a receiving part and a locking part connectable to receiving part. Takenaka et al. teaches,
“The pressing entity according to claim 16, said coupling element comprising a pair of said first flexible hook-shaped protrusions at least partially protruding inwardly into and arranged at opposite sides of the recess,” (Column 2, line 61- column 3, line 9 teaches “The fluid line coupling according to the exemplary embodiment of FIG. 1 is further equipped with a locking part 15 made of a hard-elastic synthetic material and having an annular body 16. Formed on the annular body 16 are, on the one hand, two diametrically oppositely disposed latching tongues 17 that are insertable into the latching tongue receiving clearances 5, and, on the other hand, between the latching tongues 17, two also diametrically oppositely disposed spring tongues 18, which are insertable into the spring tongue receiving clearances 6, it being the case that in respective idle position, the latching tongues 17 and the spring tongues 18 extend on one side of the annular body 16 and protrude obliquely radially outward beyond said annular body 16. Formed on the free ends of each spring tongue 18 is a respective radially inwardly projecting locking projection 19.” Fig. 1, 3, 4 teaches that tongues 18 are flexible.)

    PNG
    media_image10.png
    549
    878
    media_image10.png
    Greyscale

Fig. 3 of Takenaka et al. teaches a pair of flexible spring fixing hooks and a pair of coupling fixing hooks before locking
“and a pair of said second flexible hook- shaped protrusion protruding outward from and arranged at opposite sides of said circumferential surface and spaced axially from said collar so as to define said receving space.” (Column 3, line 10-15 teaches “Formed on the end plate 21 are diametrically oppositely disposed, elongate securing arms 22 that extend in a direction away from the end plate 21.” Column 3, lines 24-30 teaches “Each securing arm 22 further comprises, on its side facing the end plate 21, a respective resilient holding tongue 26, which extends toward the end plate 21 and each of which has at its free end facing the 

    PNG
    media_image11.png
    541
    938
    media_image11.png
    Greyscale

Fig. 4 of Takenaka et al. teaches a pair of flexible spring fixing hooks and a pair of coupling fixing hooks during locked position
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add a pair of first and second hooks to the coupling portion of Valero et al. such as one pair protrudes inward and the other pair protrudes outward as taught by Takenaka et al. One of ordinary skill in the art would have been motivated to do so to allow “a releasable connection between the receiving part and the plug-in part” as taught by 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170021138	
GB 2486802
EP 0936410
ES 2567377
US 7777163  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761